DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 56-78, and 80 allowable. The restriction requirement regarding claims 56-78, and 80, as set forth in the Office action mailed on 6/23/2020 and on 12/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of unity of invention dated 6/23/2020 and on 12/30/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-3, 9-28, 56-85 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 and the claims that depend on claim 9 see office action dated 12/30/2020.

determining a dimension of the load,
determining a weight of the load,
determining a density parameter for the load by determining a ration between the volume or a dimension of the load and the weight of the load, and
controlling one or more control parameters for the load wrapping apparatus based on the density parameter of the load.
The prior art of record that comes closest to teaching these limitations is Lancaster (US 2015/0197360) in view of Clark (US 2013/0247519) as discussed in the office action dated 12/30/2020. Lancaster in view of Clark teaches a method of controlling a load wrapping apparatus comprising:
determining a dimension of the load,
determining a weight of the load,
determining a density parameter for the load, and
controlling one or more control parameters for the load wrapping apparatus based on the density parameter of the load.  However, Lancaster in view of Clark fails to teach determining the density parameter by determining a ration between the volume or a dimension of the load and the weight of the load. The prior art only teaches considering the weight and volume, but not specifically calculating a ratio or the volume or dimension and the weight. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731